Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160334 & (49)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  JULIE MEIER, as Next Friend of                                                                             Brian K. Zahra
  BENJAMIN MEIER, MARIAH MARTINEZ,                                                                     Richard H. Bernstein
  LAURA ABEL-SLATER, as Next Friend of                                                                 Elizabeth T. Clement
  MONICA MARTINEZ, TARA ORTA,                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
  as Next Friend of MIRANDA TORRES,
  REBECCA DREWYOUR, as Next Friend of
  LINDSEY DREWYOUR, JENNIFER
  HOLLEY, as Next Friend of ZACHARY HOLLEY,
  and URSULA LINZELL, as Next Friend of CLAIRE
  LINZELL,
               Plaintiffs-Appellees,
  v                                                                 SC: 160334
                                                                    COA: 350700
                                                                    Wayne CC: 08-116530-NH
  YASSER AWAAD, MD, OAKWOOD
  HEALTHCARE, INC., d/b/a OAKWOOD
  HOSPITAL AND MEDICAL CENTER,
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HEALTHCARE SYSTEM,
            Defendants-Appellants,
  and
  OAKWOOD UNITED HOSPITALS, INC.,
  YASSER AWAAD, MD, PC, GREAT LAKES
  PEDIATRIC NEUROLOGY, PC, and
  OAKWOOD PROFESSIONAL BILLING, LLC,
  d/b/a OAKWOOD GROUP V, LLC,
            Defendants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 3, 2019 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2019
         p1015
                                                                               Clerk